DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nathaniel Perkins on November 16, 2021.
The application has been amended as follows: 

1. (Currently amended) An apparatus for estimating a cardiovascular characteristic parameter comprising: 
a first obtaining unit configured to obtain a first action amount of a subject and a sensing signal of a cardiovascular aspect within a first time interval, wherein the first action amount is located within a first action amount threshold range, and the sensing signal of the cardiovascular aspect includes any one or a combination of: a photoplethysmographic signal and an electrocardiographic signal; and
a processor configured to estimate the cardiovascular characteristic parameter, the processor comprising:
a first determining unit configured to determine, based on the first action amount threshold range, a first estimation scope for estimating the cardiovascular characteristic parameter; and

wherein,
the second determining unit comprises: 
a first subunit configured to: when a reliability degree of the sensing signal of the cardiovascular aspect satisfies a first threshold requirement, determine, based on the first estimation scope, (a) a cardiovascular characteristic parameter baseline value corresponding to the first action amount threshold range and (b) a cardiovascular characteristic parameter variable corresponding to the first action amount, wherein the cardiovascular characteristic parameter baseline value is defined different from the cardiovascular characteristic parameter variable; and
a second subunit configured to: determine the estimation value of the cardiovascular characteristic parameter based on the cardiovascular characteristic parameter variable and the cardiovascular characteristic parameter baseline value;
wherein,
the cardiovascular characteristic parameter comprises a heart rate;
the first action amount comprises an acceleration;
when a sensor senses the acceleration and acquires multiple pieces of data per second based on a sampling rate of the sensor, by summing absolute values of differences between every two adjacent pieces of data within each second, an accumulated value aa of the differences between sample values of accelerations within one second is obtained; and then an average value A of a plurality of values aa within every ten seconds is resolved, where a scope of sample values of each piece of sample data is [0, 255], and a corresponding acceleration scope is [0, 2g], wherein g 
when A≤M, the first action amount is in a static state;
when A>M, the first action amount is a dynamic state;
M is 60;
an exponential equation is provided below: 

    PNG
    media_image1.png
    24
    208
    media_image1.png
    Greyscale
   (1)
in equation (1), 
HRt denotes the estimation value of the cardiovascular characteristic parameter and the cardiovascular characteristic parameter refers to a heart rate; 
At denotes the first action amount, located in the first action amount threshold range; 
HRb denotes the cardiovascular characteristic parameter baseline value corresponding to the first action amount threshold range; the HRb here represents a baseline value of the heart rate and the baseline value of the heart rate is a resting heart rate; and 
the parameters HRi, Ab, and α all corresponding to the first action amount threshold range, are preset numerical values and are empirical parameters or numerical vales determined by statistics or predetermined approaches, corresponding to different action amount threshold ranges; 
the first action amount threshold range is further defined as a range ≤ 40, i.e., (0, 40], or defined as (40, 60], or (60, 100], or (100, 120], all of which belong to the different action amount threshold ranges, corresponding to different action amount levels; 
(0, 40] is referred to as an almost static action amount range, corresponding to the estimation scope of the heart rate at 35~85 times per minute; (40, 60] is referred to as a relatively lower level action amount range, corresponding to the estimation scope of the heart rate at 45~100 times per 
HRi denotes a heart rate superimposition value of the cardiovascular characteristic parameter;
Ab denotes a baseline action amount associated with the HRb and the At; and
α is an empirical parameter -3.
Allowable Subject Matter
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites, inter alia,
“…when a sensor senses the acceleration and acquires multiple pieces of data per second based on a sampling rate of the sensor, by summing absolute values of differences between every two adjacent pieces of data within each second, an accumulated value aa of the differences between sample values of accelerations within one second is obtained; and then an average value A of a plurality of values aa within every ten seconds is resolved, where a scope of sample values of each piece of sample data is [0, 255], and a corresponding acceleration scope is [0, 2g], wherein g denotes a gravitational acceleration; the average value A is used as a first action amount within the first time interval;
when A≤M, the first action amount is in a static state;
when A>M, the first action amount is a dynamic state;
M is 60;
an exponential equation is provided below: 

    PNG
    media_image1.png
    24
    208
    media_image1.png
    Greyscale
   (1)
in equation (1), 
HRt denotes the estimation value of the cardiovascular characteristic parameter and the cardiovascular characteristic parameter refers to a heart rate; 
At denotes the first action amount, located in the first action amount threshold range; 
HRb denotes the cardiovascular characteristic parameter baseline value corresponding to the first action amount threshold range; the HRb here represents a baseline value of the heart rate and the baseline value of the heart rate is a resting heart rate; and 
the parameters HRi, Ab, and α all corresponding to the first action amount threshold range, are preset numerical values and are empirical parameters or numerical vales determined by statistics or predetermined approaches, corresponding to different action amount threshold ranges; 
the first action amount threshold range is further defined as a range ≤ 40, i.e., (0, 40], or defined as (40, 60], or (60, 100], or (100, 120], all of which belong to the different action amount threshold ranges, corresponding to different action amount levels; 
(0, 40] is referred to as an almost static action amount range, corresponding to the estimation scope of the heart rate at 35~85 times per minute; (40, 60] is referred to as a relatively lower level action amount range, corresponding to the estimation scope of the heart rate at 45~100 times per minute; (60, 100] is referred to as a low level action amount range, corresponding to an estimation scope of the heart rate at 50~100 times per minute; and (100, 120] is referred to as a medium level action amount range, corresponding to an estimation scope of the heart rate at 70~120 times per minute…”
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Messersmith whose telephone number is (571)270-7081. The examiner can normally be reached M-F, 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ERIC J MESSERSMITH/Primary Examiner, Art Unit 3791